Citation Nr: 0211943	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date than October 19, 
2000, for the grant of service connection for malignant 
lymphoma, for the purpose of accrued benefits.

2.  Entitlement to an earlier effective date than October 19, 
2000, for the grant of service connection for cardiomyopathy, 
for the purpose of accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, L.T.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1973, and also had previous periods of active 
service.  He died in December 2000.  It has been determined 
that the appellant, the veteran's surviving spouse, is 
entitled to receive dependency and indemnity compensation 
benefits as the result of entitlement to service connection 
for the cause of the veteran's death.

During his lifetime, the veteran had appealed the question of 
entitlement to service connection for malignant lymphoma and 
cardiomyopathy.  He died before this appeal was completed.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for malignant lymphoma and cardiomyopathy, 
for purposes of accrued benefits, and assigned 100 percent 
ratings for each disability, effective from October 19, 2000.  
This rating decision also granted the appellant's claim for 
special monthly compensation based on entitlement to the 
statutory housebound rate, for purposes of accrued benefits.  
The rating decision also granted service connection for the 
cause of the veteran's death.  

The appellant disagreed with the effective date chosen for 
the grant of service connection for malignant lymphoma and 
cardiomyopathy.  





FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
leukemia/lymphoma on October 19, 2000.

2.  The veteran died on December [redacted], 2000.

3.  In a May 2001 rating decision, the RO granted service 
connection for malignant lymphoma as well as for 
cardiomyopathy as secondary to the service-connected 
malignant lymphoma, both effective October 19, 2000.  

4.  The veteran was hospitalized in May 1994 at a private 
hospital; however, he was not treated at a VA hospital or 
outpatient clinic in May 1994.

5.  The veteran did not submit copies of his records of 
treatment at private hospitals in 1994 and 1999 until after 
he submitted his claim for service connection on October 19, 
2000.   

CONCLUSIONS OF LAW

1.  For accrued benefits purposes, an effective date earlier 
than October 19, 2000, for the grant of service connection 
for malignant lymphoma, is not warranted.  38 U.S.C.A. § § 
5110, 5121 (a) (2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1 
(p), 3.155, 3.157, 3.400 (2001).  

2.  For accrued benefits purposes, an effective date earlier 
than October 19, 2000, for the grant of service connection 
for cardiomyopathy, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (a) (2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1 (p), 
3.155, 3.157, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In October 2000, the veteran asserted that he was operated on 
in May 1994 by Dr. W. D. and informed that he had leukemia, 
lymphoma stage 4.  He stated that for the last 6 years, he 
had been getting chemotherapy.  He stated that in March 1999 
he was hospitalized with heart damage from chemotherapy.  

In the veteran's October 2000 claim, he claimed service 
connection for leukemia/lymphoma.  He indicated that he was 
hospitalized in May 1994 for leukemia at River Oaks Hospital, 
and hospitalized in March 1999 at River Oaks Hospital for 
heart damage.  

Copies of treatment records from the veteran's May 1994 and 
March 1999 hospitalizations were received in December 2000.  
Numerous other medical records from 1999 and 2000 were 
received in December 2000, several days before the veteran 
died.  

The veteran died on December [redacted], 2000, due to 
arteriosclerotic cardiovascular disease.  

In January 2001, the appellant stated that she wished to 
continue her husband's claim for service connection for 
leukemia/lymphoma that was filed on October 19, 2000.  

In a letter after the veteran's death, the appellant wrote to 
her congressman that when the veteran first experienced 
symptoms and found lumps in his body, they went to VA and 
were advised that VA did not furnish physical examinations.  
She stated that since they never got any help from VA, they 
had to provide over 8 years of private care.  

In April 2001, the appellant's senator enclosed a letter that 
the appellant had written to him.  The letter indicated that 
when the veteran first experienced symptoms and found lumps 
in his body, they went to VA and requested help, and were 
advised that VA did not furnish physical examinations.  

In a July 2001 letter, the appellant asserted that the 
effective date should go back to March 1, 1999, when the 
veteran was admitted to River Oaks Hospital in intensive 
care.  She wrote that when the veteran was diagnosed with 
malignant lymphoma in May 1994, he called the VA hospital 
several times to get a physical, but was denied by the VA.  

The appellant was afforded a hearing before a traveling Board 
member in February 2002.  It was noted that about 8 months 
(based on later testimony, the appellant seems to have meant 
to say 8 years) before the veteran died, he began to get 
sick.  She noted that the veteran called VA to see if he 
could get a physical, but that they denied him.  She 
indicated that she checked with doctors, and that a doctor in 
Pearl gave him an appointment and sent him straight to Dr. 
DeLoge, because he knew what the problem was and that the 
veteran went straight to St. Dominic's Hospital.  She wrote 
that he was told he had cancer and was given chemotherapy 
which damaged his heart.  The appellant submitted a piece of 
paper which had the words, "VA Medical Center" on top, with 
three phone numbers underneath that heading, and the words, 
"Adm. Office" underneath the first phone number.  She 
indicated that her husband had written these numbers down, 
and when he called these numbers, was told that they would 
not accept him.  She indicated that VA did not tell him to 
come in for treatment.  She testified that she called around 
for doctors because a lot of doctors would not accept 
CHAMPUS.  She indicated that her husband made these calls in 
March or May 1994.  She testified about the veteran's filing 
an application with VA in October before he died.  


Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the appellant of the reasons for its decision, as 
well as the laws and regulations applicable to his claim.  
This information was provided in the December 2001 Statement 
of the Case, as well as at the appellant's February 2002 
Travel Board hearing.  

Also, in July 2001, the RO sent the appellant a statement 
explaining the provisions of VCAA.  She was asked to provide 
VA with information about other evidence that might be 
available, and was told VA would assist her in obtaining 
additional evidence, such as private medical reports and 
reports from federal agencies.  In short, the RO informed the 
appellant which information and evidence that the appellant 
was to provide to VA and which information and evidence that 
the VA would attempt to obtain on behalf of the appellant.  
38 C.F.R. § 3.159 (b) (2001); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the 
appellant in obtaining evidence relevant to her claim, and 
the Board is not aware of any relevant evidence that has not 
yet been obtained.  The appellant has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The appellant 
has been informed of the information and evidence needed to 
substantiate her claim, and has been made aware of how VA 
would assist her in obtaining evidence and information.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the Board finds that 
the requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition without further delay 
in the resolution of the claim. 

The veteran died in December 2000.  At the time of his death, 
the veteran had a claim pending for service connection for 
malignant lymphoma and cardiomyopathy.  In a May 2001 rating 
decision, the RO, in pertinent part, granted service 
connection for malignant lymphoma and cardiomyopathy, and 
assigned 100 percent ratings for each disability effective 
October 19, 2000.  

Upon the death of a veteran, any accrued benefits, when due 
and unpaid for a period not to exceed 2 years, are payable to 
the veteran's spouse. 38 U.S.C.A. § 5121 (a)(2) (West Supp. 
2001); 38 C.F.R. § 3.1000 (a) (1) (2001).  Accrued benefits 
are defined as periodic monetary benefits (other than 
insurance and servicemen's indemnity) provided by laws 
administered by the Secretary of VA, to which an individual 
was entitled at death under existing ratings or decision, or 
those based on evidence in the file at the date of death.  
Thus, a surviving spouse may claim accrued benefits by 
asserting the veteran's entitlement to certain periodic 
monetary benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 
(1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), 
aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 
2478 (1997).  In other words, because the appellant's claim 
is derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  One category of 
accrued benefits, the type claimed here, is VA compensation 
due to a veteran at the date of the veteran's death by virtue 
of the veteran's entitlement to an earlier effective date for 
the award of such compensation. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400.  Unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits. Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date. 
Servello, 3 Vet. App. at 200.

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim.  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2001).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993); 38 C.F.R. § 3.157 (2001).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim. 38 C.F.R. § 3.160 (2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question. 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (a), (b). 

The Board initially notes that the claimant properly filed an 
application for accrued benefits within one year after the 
date of the veteran's death. See 38 C.F.R. § 3.1000 (c).  In 
analyzing the claim for an effective date earlier than 
October 19, 2000, for service-connected malignant lymphoma 
and cardiomyopathy, for purposes of accrued benefits, the 
Board observes that accrued benefits may be paid to a spouse 
for a period not to exceed two years prior to the veteran's 
death if the veteran was entitled to periodic monetary 
benefits at death under existing ratings or decisions, or 
based on evidence on file at the date of death. 38 C.F.R. § 
3.1000 (a).  In short, accrued benefits may only be paid for 
a period not to exceed two years. 
38 U.S.C.A. § 5121 (a) (West Supp. 2001). See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (the payment of monetary 
benefits must be authorized by statute).

In this instance, the veteran was not entitled to periodic 
monetary benefits at death based upon existing ratings or 
decisions.  However, in a May 2001 decision, the RO 
determined that a claim for service connection for malignant 
lymphoma and cardiomyopathy, was pending at the time of the 
veteran's death in December 2000 and granted service 
connection based on evidence of record.

The veteran submitted a claim for service connection for 
malignant lymphoma and cardiomyopathy, on October 19, 2000.  
This was the first indication, in writing, of any kind that 
the veteran desired service connection for these disorders.  
The veteran's October 2000 application identified the benefit 
being sought and submitted evidence relating to those 
disabilities.  Hospital records from May 1994 and March 1999 
were also submitted before the veteran's death in December 
2000.

The appellant's argument is that when the veteran was first 
seen for his cancer in 1994, he called the VA to get a 
physical but they denied him, and that this constituted an 
informal claim for benefits on the veteran's part.  By the 
veteran's own admission, there are no VA records from 1994 
for treatment of the veteran's cancer.  In addition to the 
appellant's contention that the veteran called the VA back in 
1994 to try and receive treatment for his cancer, there is 
only a piece of paper which the appellant submitted (which 
had several phone numbers under the heading, "VA Medical 
Center"), which she alleged was a note of the veteran's from 
1994 when he called VA to try and get treatment for his 
cancer.  Regardless of whether the veteran tried to call VA 
or not, 38 C.F.R. § 3.157 is specific that only the date of 
VA outpatient or hospital examination or treatment can be the 
date of receipt of an informal claim.  Since the veteran did 
not receive treatment at a VA facility back in 1994, VA 
records can not serve as an informal claim under 38 C.F.R. § 
3.157.  

38 C.F.R. § 3.157 also allows that the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
In this case, the veteran did not submit copies of his 
private treatment records until after October 19, 2000, the 
date of claim.  Thus, the theory of private records serving 
as an informal claim under 38 C.F.R. § 3.157 is also closed 
to the appellant.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and her claim must be denied.  Therefore, based on the 
above findings, for the purpose of accrued benefits, the 
appellant is not entitled to an earlier effective date than 
October 19, 2000, for the grant of service connection for 
malignant lymphoma and cardiomyopathy.  38 U.S.C.A §5107 
(West Supp. 2001).


ORDER

For the purpose of accrued benefits, entitlement to an 
earlier effective date than October 19, 2000, for the grant 
of service connection for malignant lymphoma, is denied.

For the purpose of accrued benefits, entitlement to an 
earlier effective date than October 19, 2000, for the grant 
of service connection for cardiomyopathy, is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

